DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/22/2021 and 8/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendments/Arguments
Claims 1-7 are pending. Claim 1 is currently amended. Claims 5-7 are new. It appears that no new matter has been added. The amendment to the claim has necessitated further search and/or consideration and adjustment of the rejection to meet the limitations. In particular the combination of Arai and Knobloch is provided to meet the limitations of the sun gear arrangement as discussed below. Applicants arguments as they may still pertain to the rejection are addressed below. 
It is noted that the arguments regarding claims 3 and 6 are not persuasive as the shaft 201 is fittedly connected to the output gear, and applicant is arguing that in effect the sliding member must be co-axially aligned and a cylindrical end wall bearing surface rotatably sliding against the sun gear annular boss, but that is not claimed; and accordingly under a broad reasonable interpretation of the claimed subject matter, the rejection as modified for the reasons below is maintained.  This action must be made Final. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 8794591) in view of Harada (US 8851448) (herein after Harada ‘448) and Knobloch (US 3737000) and/or in further view of Harada (JP 2017-150669) (herein after Harada ‘JP669)

Arai discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    915
    1136
    media_image1.png
    Greyscale
An electrically operated valve (1 figure 1) comprising: a valve main body (10) having a valve seat (62); a motor (1a) including: a stator (2) fixed to the valve main body, and a rotor (8) driven to rotate with respect to the stator, a planetary gear type deceleration mechanism (90) configured to decelerate rotation of the rotor (Col 7 ln 59-Col 8 ln 2 where the planetary gearing provides a reduction in speed or deceleration) to transmit to an output gear (45); a valve member (61) configured to be movable toward and away from the valve seat in an axial direction; and a feed screw mechanism (1c) configured to convert rotational movement of the output gear (from 45 to 46 and then to reciprocal axial movement of 52) into movement of the valve member in the axial direction; wherein: the planetary gear type deceleration mechanism includes: a sun gear (91 or 
	Arai does not explicitly disclose: the sliding member made of a different material from the sun gear; Although Harada ‘448 teaches: the sliding member (70a figure 4 made of metal per metal symbol MPEP 608.02 IX); accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the sliding member of Arai as taught in Harada a metal material for the purpose of providing a more resilient part, especially consider that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	If it could be persuasively argued at some future unforeseen date that Arai does not explicitly disclose the following, Harada ‘JP669 teaches: the sliding member axially sliding in 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the sliding member of Arai to engage the axial end surface of the sun gear of Arai as taught in Harada, where the sliding member 42 of Arai can axially slide/move along with the output gear in reciprocal fashion into and out of contact with the axial end surface of the sun gear of Arai as taught in Harada, all for the purpose of providing for example a definite stop to upwards opening movement of the valve; 
Arai does not explicitly disclose: an annular boss at the end of the sun gear; Knobloch teaches: an annular outer end of the sun gear acting as a rotatable boss at 162 and bearing against a thrust washer annular body 160 and supported on an axially bearing boss 164 figure 2, all for the purpose of providing for an axially stationary rotational bearing support to allow the sun gear to rotate in position. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide at the bearing end of Arai as taught in Knobloch, an annular outer end of the sun gear of Arai as taught in Knobloch that can act as a rotatable boss and bear against an annular body (such as a thrust washer) as taught in Knobloch and the annular outer end being supported against an axially bearing sliding member as taught in Knobloch and/or Arai, all for the purpose of providing for an axially stationary rotational bearing support to allow the sun gear to rotate in position. 
	
Arai discloses (as modified for the reasons discussed above) in claim 2: The electrically operated valve according to claim 1, wherein: the sliding member is an annular body (as modified above is circular in top down view and is…) disposed between the sun gear and the carrier and is configured to slide with respect to at least one of them. 

Arai discloses (as modified for the reasons discussed above) in claim 3: The electrically operated valve according to claim 1, wherein: the sliding member is an output shaft (201) configured to slide with respect to the axial end of the sun gear, and is connected to the output gear to transmit a rotational force to the feed screw mechanism (as connected thereto.) 

Arai discloses (as modified for the reasons discussed above) in claim 4: The electrically operated valve according to claim 1, wherein: the sun gear is made of a resin material (plastic Col 2 ln 50), and the sliding member is made of a metal, ceramic, or glass material (metal as modified by Harada for the reasons discussed above.) 

Arai discloses (as modified for the reasons discussed above) in claim 6: The electrically operated valve according to claim 1, wherein: the sliding member is an output shaft (201 is an output shaft…) that is [inter-fittingly] connected to the output gear (46) and slidingly rotates against the [inner surface of the…] axial end of the sun gear (91/96 ends.)

Arai discloses (as modified for the reasons discussed above) in claim 7: The electrically operated valve according to claim 1, wherein: the annular boss (162 of Arai/Knobloch as modified for the reasons discussed above) protrudes axially from the axial end of the sun gear.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Where it is noted that the combination of Arai/Knobloch teaches that the sliding member is a washer-shaped annular body disposed between the sun gear and the carrier and is freely slidingly rotatable with respect to the axial end of the sun gear and rotatably fixed in the carrier; and teaches away from the exact placement of such a claimed freely rotatable washer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753